t c summary opinion united_states tax_court michael ferguson petitioner v commissioner of internal revenue respondent docket no 21315-05s filed date michael ferguson pro_se julie a jebe for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure petitioner timely filed a petition with the court the sole issue for decision is whether petitioner’s gambling activity constituted a trade_or_business under sec_162 and consequently whether he was a professional gambler in background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts at trial and accompanying exhibits at the time the petition was filed petitioner resided in berwyn illinois during the taxable_year in issue petitioner was employed full-time as a building operating engineer in chicago and earned approximately dollar_figure from his employment in in addition to his employment petitioner spent a good deal of time playing video poker it was his only form of gambling petitioner bet an average of dollar_figure on each hand he began playing video poker in and spent an increasing amount of time engaged in the activity video poker is a casino game based on five card draw poker http en wikipedia org wiki video_poker players bet money or credits and then play poker against a computerized machine see id one does not play against other players but simply tries to obtain the best hand after the player’s draw the machine evaluates the hand and offers a payout if the hand matches one of the winning hands in the posted pay schedule id some people including petitioner think that if one were to play video poker in a mathematically and theoretically perfect manner eventually one would realize a profit petitioner testified that he tried to only play on machines with an expected payout value of a 100-percent return meaning he thought he would never lose money he also testified that the only way to get a return of more than percent is to play on a progressive machine he further testified that despite his hours of practice on a computer and diligent study of the perfect way to play the game it didn’t work a payout value or payback rate is the expected_return a particular game will provide when played over a long enough period of time see http en wikipedia org wiki expected_value a progressive machine is one which contributes to a progressive jackpot a progressive jackpot the highest payoff possible for a gaming machine arises from a group of several gaming machines linked together see http en wikipedia org wiki progressive_jackpot a small amount from every game played on each of the machines increases the value of the jackpot and the jackpot winner receives money pooled from the entire group of linked machines see id the court suspects that petitioner’s strategy did not continued petitioner spent time traveling to and from the casinos scouting machines and studying strategy he obtained a tutoring program to learn how to play and avoid mistakes sometimes he would observe other players and watch for a positive machine he would be involved in video poker and related activities two or three times during the workweek and again on weekends petitioner hit at least two big jackpots--approximately dollar_figure each--but overall always lost money because he lost more money than he made in he used some of his savings to support himself petitioner filed a schedule c profit or loss from business for the taxable_year reporting as a professional gambler he claimed dollar_figure in gross_income from gambling and a continued work because while some video poker games may have a payback rate at or in excess of percent assuming error-free perfect play most games offer a payback rate of less than percent even when played with perfect strategy see eg http en wikipedia org wiki video_poker of course consistently error-free perfect play is nearly impossible and most players will lose a few cents or fractions thereof for each dollar bet over the long term that said short-term results do not always follow long-term statistical probabilities which is why people still gamble a positive machine is a machine with a payout rate of percent or better h_r block petitioner’s tax preparer determined that petitioner was a professional gambler because he spent more than hours per week on the activity corresponding dollar_figure in gambling_losses for the year in issue petitioner did not keep books_and_records of his win loss activity and instead relied on the casinos’ yearly statements to track his activity for him respondent determined that petitioner was not a professional gambler in accordingly his gambling winnings should have been reported on line of the form_1040 u s individual_income_tax_return other income respondent also determined that the gambling_losses should have been claimed on schedule a itemized_deductions discussion the issue in this case is whether petitioner’s gambling activity in constituted a trade_or_business under sec_162 if petitioner were engaged in the trade_or_business of gambling his wagering losses to the extent deductible under sec_165 would be deducted in computing adjusted_gross_income see sec_62 on the other hand if petitioner were not in the trade_or_business of gambling wagering losses to the in addition to the dollar_figure in income and losses from gambling petitioner also reported dollar_figure of other income and dollar_figure of car and truck expenses on his schedule c neither of which is contested by respondent respondent did not raise any substantiation issues as to any of the amounts while sec_165 generally allows losses to be deducted from gross_income sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions extent deductible under sec_165 would be deductible as an itemized_deduction in the computation of taxable_income see eg 84_tc_980 25_tc_106 see also sec_67 sec_68 sec_151 in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not defined in the internal_revenue_code or the regulations that said it is well established that in order for an activity to be considered a trade_or_business for the purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner testified at trial that playing video poker totally consumed his free time and caused him to lose a lot of money but simply spending all of one’s free time on an activity does not transform that activity into a trade_or_business nor does it make the participant a professional occasionally devoting all of one’s free time to a particular activity may be a sign of addiction further the amount of time spent engaged in at trial petitioner testified that he had himself barred from his usual casinos for years to prevent him from continuing to gamble there the activity is not the most significant aspect of the trade_or_business analysis more important is the taxpayer’s actual or honest objective of making a profit 94_tc_41 91_tc_371 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing he or she had the requisite profit objectivedollar_figure rule a keanini v commissioner supra pincite hastings v commissioner supra the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include such matters as the manner in which the taxpayer carries on the activity the taxpayer’s history of income or losses with respect to the activity and the financial status of the taxpayer see sec_1_183-2 income_tax regs no single factor not even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling see id in addition not every factor is relevant in every casedollar_figure vandeyacht v commissioner tcmemo_1994_148 borsody v commissioner tcmemo_1993_ affd per curiam 92_f3d_1176 4th cir rather the relevant facts and circumstances of the case are determinative generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in this case there is no such shift because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioner consequently we do not analyze in depth all of the factors enumerated in the regulation but rather focus on some of the more important ones that lead to our decision see 72_tc_411 affd without published opinion 647_f2d_170 9th cir given the facts and circumstances in this case we find that petitioner’s gambling activity in was not a trade_or_business see rule a 503_us_79 290_us_111 petitioner did not carry on his video poker activity in a businesslike manner see sec_1_183-2 income_tax regs he did not maintain adequate books_or_records instead relying on casino records to track his wins and losses from the activity even though he was aware that there was a threshold_amount below which amounts were not reported although petitioner expended a great deal of time and effort engaged in his gambling activity spending more than big_number hours gambling in see sec_1_183-2 income_tax regs he did not seek additional assistance with or adjust his gaming strategy even when it became apparent that he never had a winning year see sec_1_183-2 income_tax regs we are additionally unconvinced that petitioner’s gambling activity meets the standard for being a trade_or_business because we are not persuaded that an individual who gambles against a machine that is programmed by a casino can have as his or her primary purpose income or profit after all such a machine is on the floor to make money for the casino and is not there to provide income or profit for the casino’s patrons for most individuals gambling against a machine that is programmed to make money for the casino constitutes what the supreme court in 480_us_23 characterized as a sporadic activity hobby or amusement diversiondollar_figure for other individuals gambling against such a machine may become a habit or an addiction in neither scenario is it a trade_or_business with the participant’s primary purpose being income or profit the fact that petitioner did not have the requisite profit objective to qualify his gambling activity as a trade_or_business is by no means to say that petitioner did not wish to make money gambling but n ot every income-producing and profit-making endeavor constitutes a trade_or_business t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify id pincite while we acknowledge that a taxpayer can be simultaneously engaged in more than one trade_or_business the facts in the present case are different from those in 480_us_23 there the supreme court was heavily influenced by the fact that the taxpayer following the termination of his 20-year employment in february of the taxable_year in issue spent the balance of the year engaged in parimutuel wagering and looked to such wagering for his livelihood in contrast petitioner was employed throughout the year on a full-time basis and relied on his wages to support himself he did not make his living playing video poker conclusion because petitioner did not have the requisite profit objective we decide that petitioner’s gambling activity in was not a trade_or_business and consequently that petitioner was not a professional gambler in the taxable_year in issue reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent
